Sustainable mobility (debate)
The next item is the report by Etelka Barsi-Pataky, on behalf of the Committee on Transport and Tourism, on Keep Europe moving - Sustainable mobility for our continent
rapporteur. - (HU) Parliament welcomes the mid-term review of the fundamental document of Europe's transport policy, the White Paper. We are pleased that the Commission has prepared its report on the subject after broad coordination, and that it has done a thorough job. We also welcome the fact that it has made suggestions in several areas with regard to modifying the existing transport policy.
Parliament recognises the achievements of the past five years, while at the same time we are critical on several matters. Parliament requests the Council and the Commission to consider our recommendations as the cornerstone of European transport policy.
Now, what do these consist of? First of all, the experience of past years shows that the use of regulation is the weak point of transport policy. As for implementation, it has been the case more than once that this came only after considerable delay, while sometimes it has been done incompletely or not at all. The Commission's report does not face up with sufficient thoroughness or honesty to this problem, and therefore it does not suggest appropriate solutions. Parliament emphasises the importance of cooperation among the European, national and regional levels, of strengthening this cooperation and of working together.
Second, the majority in Parliament is of the opinion that we need to shape our transport policy more realistically than was done in the past. The review quite rightly observes that transport, as a service, plays a key role in the economy and in society, and that it is inseparable from the latter; our recommendation is therefore that we integrate it fully into the Lisbon Strategy.
For the most part, we agree that existing capacities must be utilised more efficiently on their own or in integration, and that each and every mode of transport must be sustainable on its own; this applies particularly to logistics. In addition to co-modality in certain areas, the modal shift, in our view, plays an important role especially with regard to long-distance transport.
Third, as far as the growth of the European economy is concerned, the inadequate financing of infrastructures poses a risk. Neither the Commission's report, nor the Council's position faces up adequately to this problem. European transport requires more Community financing, more financing by Member States, more courageous financial solutions and, above all, political support, in order to implement its key projects. We ask, and we expect, that the tasks of reviewing the seven-year budget for this area begin immediately.
Fourth, we should talk about the changed circumstances and new challenges since 2001. Among these I would highlight first of all those tasks, which follow from the reunification of Europe in 2004 and 2007, which considerably increased the differences within Europe, as well as its diversity, which needs to be analysed much more thoroughly in European legislation. We have a common interest, moreover, in the interconnected, interoperable trans-European network. Thus it must be the joint responsibility of every level and every institution to make full use of those sources that ensure cohesion.
Fifth, we need to face the fact that the impact of transport on climate change has increased and continues to increase. Although the spring session of the Council formulated worthy general objectives, their practical transposition is the task of the legislation that is before us, and that will be carried out in the coming period. Among these, for instance, is the Commission proposal, due in 2008, on the internalisation of external costs.
Sixth, we must consider here and take account of the fact that traditional arrangements are gradually reaching the limits of their effectiveness, and therefore we must take advantage of the potential of intelligent transport systems. We need to create a legal, economic and technological environment that is suitable for the industry. We have launched some large, comprehensive Community projects, European projects that are promising. But the Union does not have any experience in these innovations, so we need to blaze a trail in this area.
However, European responses to climate change are worthless if we cannot implement these on a global scale. Commissioner, it is our opinion that after this mid-term review, there needs to be a progressive renewal of Europe's transport policy in this direction and an adjustment to the new challenges, otherwise overcrowding, the pressures on the environment, and the problems of social sustainability will present serious obstacles to the growth of Europe's economy and well-being. I thank all those fellow Members who have lent their constructive support to the preparation of this report.
Vice-President of the Commission. (FR) Mr President, ladies and gentlemen, I am very happy to be here to take part in this debate on European transport policy. I wish to commend the quality of Mrs Barsi-Pataky's work which, by the conciseness of its messages, has given a strong political signal. You said just now, Mrs Barsi-Pataky, that any transport policy must be able to be constantly updated, for the very reason that it has to adapt, and you have underlined the importance of making this growth in transport sustainable. I am pleased by the soundness of your report and its relevance to the mid-term review of the White Paper.
You received favourably the realistic approach of the Commission's communication; it is an approach that needs to be brought up to date, in compliance with the Lisbon objectives, and made part of the framework of the European strategy for sustainable development. These objectives relate to the four pillars of our approach: sustainable mobility, safe mobility, innovative mobility and the international dimension.
You also supported the concept of co-modality and we must indeed, in order to make a success of the modal shift, reduce the negative impacts of all modes of transport precisely so as to ensure the environmental efficiency and performance of each mode of transport. The promotion of intelligent systems of transport and logistics, urban mobility policies, the development of intelligent charging systems are all ways of contributing to it without jeopardising the mobility necessary for growth.
I shall mention now the items under this heading that are due shortly. The Green Paper on urban transport, the importance of which you have emphasised. The action plan on logistics that I intend to submit to you soon and which will include actions intended to remove administrative, operational and functional obstacles: to encourage training and exchange of best practice, to promote standardisation across the different modes. A communication on port policy is planned for the autumn, in which there will be, among other things, assessments of aspects of integration of port infrastructures in the logistics chain. The forthcoming appointment of a European coordinator for motorways of the sea and of another European coordinator for waterways, and we are going to consolidate the institutional framework of inland navigation with harmonisation of pilots' certificates and the setting up of a fund for innovation in this sector.
Next, the communication on a rail network focussed on freight in Europe. Next, the levying of charges on infrastructures. As you wanted at the time of adopting the new Eurovignette directive, the Commission will present in 2008 a methodology for the internalisation of external costs. There, now, is a good agenda which corresponds, Mrs Barsi-Pataky, very much with your recommendations.
I should like to add a few comments about certain passages in your report beginning with a reminder that the Commission carries out a rigorous policy of initiating proceedings for infringements, which is beginning to bear fruit.
In another vein, I understand that the international negotiations are a sensitive subject for Parliament. Having said that, it is up to the Commission to negotiate international agreements, but it will keep the European Parliament regularly informed about the progress of the negotiations. I also take note of your request for a report concerning the directive on the interoperability of electronic road pricing systems and we shall present, as set out in the directive, a report for 2009. The Commission is in the process of assessing the impact of the European modular system. Despite the advantages and increased efficiency in some instances, this option remains controversial.
Finally, the Commission fully supports the development of biofuels with the establishment of European standards for this type of fuel. It is a matter of making it easier to achieve the European Union's minimum target: 10% of biofuels out of the total fuel consumption by 2020.
I am going now to listen with attention to your comments and once again I thank Parliament and the Commission for giving informed opinions on this mid-term review of the White Paper.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (FI) Mr President, ladies and gentlemen, my thanks go to the rapporteur, Mrs Barsi-Pataky, for the work she has done.
On behalf of the Committee on Industry, Research and Energy, I nevertheless have to say that I am sorry that the Committee on Transport and Tourism took only very little account of our committee's proposals. The traditional way of thinking is that the more transport there is the better it is for the economy and industry. The Committee on Industry, however, took the view that transport caused others to incur much more in costs which are not at present internalised in the price of transport.
Transport is the sector where carbon dioxide emissions are growing the fastest. For example, emissions from road traffic have increased by more than 25% since 1990; the figure is more than 50% in the case of air traffic. This renders meaningless the reductions in emissions which have been achieved in industry and energy production.
It is therefore time we started applying 'the polluter pays' principle in transport too, and internalised the costs of environmental damage in the prices of different transport modes. Fair competition between the different transport modes also makes this necessary. The Committee on Transport regrettably wanted to water down this principle so that the environmental charges on transport would be spent in the transport sector. Transport, however, also needs to take the issue of carbon dioxide emissions seriously. We have to set clear targets to reduce not just emissions from vehicles but all forms of transport.
Part of this will entail less traffic generally, especially car and air traffic. Half of the car journeys taken every day in the European Union are less than five kilometres long. They are mainly in the cities. If just a third of these short car journeys were stopped and people walked, cycled or took buses instead, carbon dioxide emissions thorughout Europe would go down by several per cent. For example, emissions in Germany would fall by 4%. Moreover, air pollution would be reduced precisely where people mostly tend to live.
According to the World Health Organisation, every year over 300 000 Europeans die before their time from air pollution, the main cause of which in cities is car traffic. Business would also benefit as a result of less illness caused by pollutants.
Mr President, Commissioner, ladies and gentlemen, I would like to begin by congratulating Mrs Barsi-Pataky on this report and by thanking her for her hard work and willingness to compromise. She has managed, in a very short, but accurate and perceptive report, to give an overview of the key priorities for Europe's future transport policy. Experts - especially those who can read between the lines - will appreciate that. However, our citizens will lament the lack of detailed, tangible examples and practical proposals.
The mid-term review on the European Commission's 2001 Transport White Paper shows that we have a lot of catching up to do. This is not only true for the security aspects, but also for other areas such as sustainability, investment (particularly in TENs) and logistics. Mrs Barsi-Pataky has indicated the right approach through her support for an intermodal transport network in which each carrier will develop their strengths so as to create goods transport services that are in the public interest.
I was struck by the absence of any call for an appropriate Community framework for intermodal tourism, in other words for structuring the movements of European citizens. We also need intermodal approaches in public and private long-distance passenger transport in order to satisfy the constantly growing desire for mobility.
I very much welcome the decision to link existing transport problems to the development of intelligent transport systems and innovative technical solutions. Policies should be bold enough to give priority to security-related legislation in the transport sector.
This should include strict rules for HGVs up to 44 tonnes and transport infrastructure safety management.
on behalf of the PSE Group. - (ES) Mr President, I would like to congratulate Mrs Barsi-Pataky most warmly on her ability to synthesise such a heated process and procedure as the revision of this Green Paper, despite all of the, shall we say, good intentions. It was only to be expected, however, that all of the Members would want to add some of the huge number of ideas inspired by the Commission's proposal.
I would also like to congratulate her on her ability to reach valid compromises, which are going to attract broad support from the whole of Parliament.
She has achieved a good balance between the unquestionable objectives, such as the modal shift in favour of modes that are still under-developed and which offer great environmental advantages, such as railways and inland waterways, while at the same time being able to interweave it with a new notion of co-modality that gave it a touch of realism that was more acceptable to all of the actors in the sector and which reduced many of the pressures that were preventing us from moving forward in a more reasonable manner.
I would point out that one of the great problems with Community legislation - though not just Community legislation - is its deficient application. It is therefore crucial that we call for innovative instruments for that application.
We also agree with her criticism of the insufficient funding of the trans-European networks and of the other transport measures at European level and we believe that it opens up future perspectives which may be very useful to us in the 2008 debate, in order finally to achieve funding that is a match for our ambitions for European transport.
We are also grateful for your understanding in relation to integrating transport into the heart of the Lisbon Strategy. We believe that that will finally make the Member States act responsibly in both fields: that of legislative application and that of sufficient funding.
The proposals in favour of logistics also seem to us to be hopeful signs, and we will try to follow them in the report that we are currently drawing up, as well as the innovative solutions and your total and ongoing support for intelligent transport systems.
We also support your call for diversity and what that has meant since enlargement, which you understand better than anybody.
We agree with your approach with regard to the global approach and relations with third countries, which we believe to be crucial to the future of the whole issue of European transport.
We also welcome your support for the Green Paper on urban transport and, finally, we are grateful for your understanding over the need to update your report in relation to climate change, taking up the Council's latest proposal on reducing CO2 emissions.
The only thing I must say, finally, is that we will not be able to join you in supporting the modular aspect that appears in paragraph 11 of your report, but I believe that, by means of the proposal with which Mr Grosch will perhaps provide us, we will be able to find a solution to that little problem between the two groups.
on behalf of the ALDE Group. - (IT) Mr President, Mr Barrot, ladies and gentlemen, what we are examining is an excellent report, which enables Parliament to understand, support and align itself with the work that the Commission must carry out in this last brief period of its activities. The Barsi-Pataky report covers all the problems with which we have dealt in recent years and thus can make a strategic contribution to our policy.
I had the misfortune, if I may put it that way, to arrive just a moment before that clear change in priorities that has occurred over the last few weeks, with the possible inclusion within the Union's activities of the fight against climate change and direct responsibility for the issue of energy costs. I believe that this makes it necessary for us to review the whole text in the light of the new priorities, justifying or clarifying all the policies that we must implement to ensure that transport, too, makes its contribution to the attainment of these two objectives.
This means working to use alternative fuels or the same fuels with more efficient engines, trying to organise more efficient journeys with the aid of logistics but also, and above all, adding principles and logic to our need to insist on the better use of more energy-efficient and climate-friendly transport, as well as organising our lives in such as way as to reduce unnecessary mobility demands.
This merely underlines once again the historic strategies, which all in all are a credit to the European transport policy. Interoperability, access to the markets and the integration of networks are making a dominant reappearance on the stage, albeit with two qualifications: time and money. Time is becoming more urgent: everything needs to be accelerated and pushed to achieve swifter results if we wish to maintain the objectives of reducing CO2 and energy costs, as anticipated in the new objectives that the Union has set itself.
The other problem is funding. The way in which the Union acts as intermediary regarding the Member States' investments needs to be reconsidered in the medium term: I am referring not only to the funding of infrastructure, which is certainly the largest amount, but also to interoperability and to other measures that are designed to facilitate market access. This funding not only needs to be obtained at European level, but also requires the Commission to have the possibility of coordinating the policies and funding of all the States, so as to ensure that the results we require are rapidly achieved.
on behalf of Verts/ALE Group. - (DE) Mr President, the report has a promising title: 'Keep Europe moving - sustainable mobility for our continent'. The clearest statement in Mrs Barsi-Pataky's report is in paragraph 14: 'the mid-term review of the Transport White Paper 2001 has not laid down long-term objectives nor given answers'. The EU's transport policy is riddled with inconsistencies. Many good principles are correctly identified, but often are not put into practice.
The report makes it clear that the negative effects of climate change have increased, not least as a result of a bad transport policy. Many people still believe that growth is a constant: ever faster, ever higher, ever further. Growth may be sustainable, but is not a good thing. Incessant growth will not achieve the Kyoto targets, and the aim of halving CO2 emissions by 2050 will remain a pipe dream.
Often we only treat the symptoms, not the cause of the evil. Satu Hassu from the Committee on Industry, Research and Energy has already cited various examples. We have been afraid to tell the whole truth about the costs. We want to build new, ridiculously expensive high-speed train tracks while the existing tracks, in Italy for example, are rusting away. Air traffic emissions are not included in the CO2 calculations, and transport is being promoted all over Europe.
Let us look at a very real, topical event: today in Vienna, the transport ministers from Italy, Austria and Germany have again happily declared their commitment to the Brenner Base Tunnel. The economic viability of the Brenner Base Tunnel is very dubious in the light of our experience with the Channel Tunnel. The finance comes from Member States who are already contravening the Maastricht criteria, which puts it on a very shaky footing. Some of the approach sections have not even been planned. It really is a massive white elephant. There is talk of transferring goods traffic to rail, yet the plans are for a high-speed passenger line.p
The objectives of a socially acceptable and environmentally-friendly transport policy need to be: reducing unnecessary traffic flows, moving to more environmentally-friendly transport methods, being honest about the cost - which means transport prices must include all the costs of construction, maintenance, addressing environmental and health problems, and the cost of accidents - and sustainable taxation of transport based on CO2 emissions, including, most importantly, for air traffic.
on behalf of the IND/DEM Group. - (NL) Mr President, practice has proved to be more inflexible than theory. Halfway through the planning horizon of the White Paper on transport, it transpires that the objectives are not yet within reach. The Commission's decision to fine-tune the objectives is both courageous and sensible. I take my hat off to you. The change of course does, however, mean that we need to have different irons in the fire. It is no longer only the intention to shift cargo, but to improve every modality. This requires copious amounts of international decisiveness and tenacity in a number of cases.
There is also plenty to do in Europe, including the introduction of adequate infrastructure, the use of new technology, specific action programmes for market sectors and the further introduction of the polluter, that is, the user pays principle. These elements have been included in the Barsi-Pataky report with very good reason. As such, I can identify with most of the content of her report.
I have tabled amendments in respect of two points. This House lays down transport legislation, whereupon it is often up to the Member States to transpose this legislation. It has transpired that one and the same piece of legislation is interpreted and enforced in different ways in different Member States. This means, for example, that lorries driving across various Member States comply with this selfsame piece of legislation in one country and not in the next, with all the consequences that this entails. I regard this as unacceptable. This is why, in my Amendment 4, attention is drawn to this, and Member States and the Commission are urged, where necessary, to agree on a common interpretation of legal documents. This amendment does not provide for common penalties applicable to infringements.
The second point concerns urban transport. Although I am well disposed towards it, I take the view that this should fall within the Member States' remit, and should remain so. The role of the European Union can therefore be nothing more than facilitating. By way of conclusion, I should like to thank Mrs Barsi-Pataky for her efforts and congratulate her on this result.
(DE) Mr President, the Commission's mid-term review rightly highlights a number of common transport policy successes, notably the constant improvements in incorporating transport policy priorities in other policy areas: the internal market for one, and environmental policy for another. I would like to thank Vice-President Barrot for specifically referring to the study on internalising external costs. We are eagerly awaiting the findings and recommendations for further action.
The mid-term review must also recognise that many actions that were identified as necessary have either failed or are threatened with failure because of the lack of funding and unwillingness to provide funding on the part of the Union - or more specifically, the Member States. This indicates that new impetus is called for at half-time. We need more money. We need better systems. We need more, better and new technologies, and above all, we need better logistics.
There are also new issues to address. It is vital that we involve the new Member States and the candidate counties in the older existing system of trans-European networks so that we can all grow together. With all the different facets of security considerations, there is still a lot of work to be done.
On the subject of urban transport policy, boldness and sensitivity must be our watchwords. A methodical approach is needed: it is not necessary to enshrine every feasible and conceivable idea in European law straight away. It may be better to opt for less binding legislation, and more stimulus in the form of best practice and respect for subsidiarity.
Transport as a whole is set to keep increasing, not decrease. Some have a vision of the future in which transport growth and economic growth will be completely separate. We do not want to fall flat on our faces, though: growth is not appropriate for all areas.
Amendment 6 from our Scandinavian fellow MEPs should not be seen or used as a back door for the so-called EuroCombi HGVs. What may be good practice in Scandinavia is not suitable in the rest of Europe. My thanks to the Commission. I would also like to thank the rapporteur for this excellent report.
(DA) Mr President, Commissioner, I wish to begin by thanking Mrs Barsi-Pataky, who has produced a skilfully worded report with some very clear messages. I also wish to thank the Commission and Commissioner Barrot for their evaluation of the White Paper, involving a lot of constructive new thinking about the EU's transport policy. The White Paper will be the framework for sound and wide-ranging transport decisions over the next few years. The evaluation may help bring about better decisions. The EU's Heads of State or Government have, of course, decided that efficient transport should be a part of the Lisbon Process, designed to make the EU into the most competitive knowledge-based economy before the year 2010, and that of course sounds all well and good. It shows that there is increasing understanding for the fact that efficient transport is crucial to economic development.
At the same time, the Commission's commitment to co-modality and its focus on the interplay of different forms of transport testify to a more realistic understanding of what drives demand for transport, which is to say that people want the safest, most efficient, comfortable and inexpensive means of getting from A to B. We must develop each individual mode of transport in ways that are environmentally sound and we must do more to coordinate the different forms of transport so that proper consideration is given both to efficiency and to the environment. Such a policy requires investment, and one might well doubt somewhat whether the EU Heads of State or Government will honour their fine words about enhanced transport. We shall get some perspective on the matter shortly when we hear what the Trans-European Networks are to get. I am afraid that not enough money has been set aside for the Trans-European Networks for 2007 to 2013, and we must demand that the agenda for the mid-term review of the 2009 budgetary framework includes more money for transport investment.
(DE) Mr President, Commissioner, ladies and gentlemen, Europe is stuck in traffic jams, and the situation is getting worse. Change is needed. Yet transport plays a vital role in our economy. If our transport policy is poor, the economy will suffer because it is dependent on the transport sector. So it is important that we create links between transport policy and other policies.
We can and must make progress on a lot of important regulation, such as harmonisation, starting at European level, but we must remember that political measures can only be taken at Community level if they offer a clear added value. This means constantly evaluating the need for all EU transport policy regulations. Existing measures have to be reviewed regularly, so as to be able to nip any undesirable trends in the bud. Overregulation is detrimental to the transport market.
In order to make real improvements to mobility and environmental protection, we need to establish substantial incentives for the relatively environmentally-friendly, but hitherto neglected rail and inland waterway sectors. We need to get the Member States on board in this area. There is still a wealth of unexploited potential, and that is a challenge for Europe.
At the same time, there is no satisfactory answer to the question of whether the European Commission should intervene in urban transport. Are we responsible for this sector? Does that not go against the principle of subsidiarity? Can Europe dictate how our towns and cities manage their internal affairs? The European Commission cannot be allowed to use the current hysterical climate change debate to extend its powers.
If we want to make sustainable improvements to the transport situation and thereby to environmental quality in our cities, we need to get Europe's citizens behind us. Only through changes in the behaviour of our citizens as transport users will we achieve substantial and genuinely effective results. This will require targeted information campaigns, however, which would need to be initiated and supported at European level.
To close, I would like to thank the rapporteur, Mrs Barsi-Pataky, for her excellent and thorough report on the subject and for always being open to discussion.
(PL) Mr President, I would like to thank the rapporteur for his excellent work. European transport faces major challenges: a uniform market and good connections and cross-border permeability, services in large cities, safety and quality of services and working conditions for transport workers. This involves above all good and systematic regulation of European and national legislation. It also involves proper organisation and logistics, a lot of investment in infrastructure, but above all it involves energy consumption. There is no such thing as transport without energy supplies.
Using energy in transport creates harmful emissions. We must limit these emissions on environmental grounds using the requisite technology. The cost of fuel is high, and we must reduce fuel consumption by incorporating new technology into engines. But new pollution-cutting and fuel-saving technologies cost money, and we have to develop them further to bring down their price, as cheaper technology in transport is cheap transport, and cheap transport means a competitive economy. So here again, the main problem is new technologies.
I would like to ask this House, during the mid-term budget review, to greatly increase expenditure on transport research and technology. We need to be innovative in transport technology, otherwise we will lose the race for competitive transport, a competitive economy and the Lisbon strategy.
Vice-President of the Commission. (FR) Mr President, ladies and gentlemen, I should like first of all, quite simply but frankly, to say to Mrs Satu Hassi that I am surprised by her comments as we are totally committed to sustainable mobility. I am surprised, Mrs Hassi, that you should think that we are forgetting the 'polluter pays' principle. I think I made, with Mr Dimas, a brave commitment about sharing with aviation the allowances for greenhouse gas emissions. We observe a political line and I am very surprised by your comments which, if I may say, seem to me a little excessive.
I am also going to take the opportunity of saying to Mr Kusstatscher that I find it difficult to understand him: it is quite clear that at a time when we are building infrastructures for high speed trains, we are freeing up conventional lines for freight. It is not just by chance that I stated just now that there would be a communication on railway lines dedicated to freight.
Mrs Sommer, may I say to you also that I am not looking for competences. On the other hand, I take into account, on the one hand, the expectations of citizens and, on the other hand, the fact that, if you want rail to have its rightful place in Europe, it is necessary to ensure interoperability. If you want a sustainable development policy, there comes a moment when you can do it only by coordination and harmonisation on a European scale. I say this to you straight out, because you will understand that as a Commissioner, committed as I am, I am happy to accept a certain number of justified criticisms, but I feel obliged to answer back directly when the criticism becomes excessive.
I come now to some comments that I wanted to make. The Commission has already begun removing obstacles to the running of trains: simplifying the certification of railway vehicles, railway interoperability and safety, the third rail package. I thank your Committee on Transport and Tourism for their work in this field towards reaching an agreement.
In the aviation sector, we have two regulations concerning the interoperability of European traffic management systems. We adopted, in 2007, an 'airports' package that is focussed on the role of airports in the competitiveness of the internal aviation market and, as for infrastructures, we have a new trans-European network (TEN). Mr Costa is right, however, when he says that we shall have to really redouble our efforts to coordinate financing because, as Mrs Ayala and others have emphasised, we find ourselves faced with a budget which is too limited to be able really to undertake the major works on infrastructure that will enable sustainable mobility. You are absolutely right and I thank Parliament for forcefully pointing it out.
Mr Koch spoke about co-modality in tourism and he is right. Co-modality must also work in favour of passengers. As far as infrastructures are concerned, as I have just said, we are going to try to mobilise all possible resources and to develop public private partnerships with the involvement of the European Investment Bank.
I shall say a brief word on the social aspects of transport. From April new social rules in relation to professional road transport came into force and we presented three proposals for regulations with a view to modernising admission to the occupation of road transport operator and access to the road transport market. With regard to passengers' rights, we have, thanks to Parliament, begun to introduce rights for passengers with reduced mobility in all modes of transport, particularly by coach and by sea. I will admit to you, knowing Parliament's sensitivity on this subject, that we must now actually put these rights into practice.
As far as safety is concerned, I should like to emphasise again the priority of road safety in our action, as the first European Road Safety Day attests. We have also simplified the rules in relation to transport of dangerous goods and we have three air, sea and rail safety agencies, which are not idle. Safety will keep us busy in the autumn in the context of conciliation on common rules in the aviation sector.
With regard to innovation, on which Mrs Barsi-Pataky was right to insist, it is really a major problem. Transport has to benefit from new technology. That will be the case with the Single European Sky ATM Research (SESAR) for air traffic. It is the case with the European Rail Traffic Management System (ERTMS) to equip new railway lines and then, of course, it will be the case with energy saving and green propulsion to ensure the sustainability of road mobility. All that will be the subject of an action plan for energy efficiency and will be part of the European strategy for energy defined by the European Council.
I shall not elaborate on the international dimension. It is obviously necessary to pursue this policy that has enabled us to sign an open sky agreement with the United States and with other countries. Henceforth, we are going to pursue all these efforts.
Mr President, I shall leave it at that, because, of course, all of that deserves much more explanation. I thank Parliament and particularly Mrs Barsi-Pataky, because I think we are engaged in a transport policy that really takes into account future requirements, which looks not to the past but very much to the future, with this double objective: to enable mobility such as the Lisbon objectives require and, at the same time, to ensure that this mobility remains compatible with the demands of environmental protection and the fight against global warming. It is a very difficult battle. I thank Parliament very much for its support and, personally, I feel very committed to these efforts towards sustainable mobility.
The debate is closed.
The vote will take place on Wednesday 11 July 2007.